Citation Nr: 1524081	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-34 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for lumbosacral strain with degenerative changes, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1981 and August 1983 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

For the reasons explained below, the issue of service connection for a lumbar spine disability on the merits is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An August 2003 rating decision reopened and denied the Veteran's claim for service connection for lumbosacral strain; he did not appeal that decision and it is final.
 
2.  Some of the evidence received since August 2003 relates to an unestablished fact necessary to substantiate the claim for service connection for lumbosacral strain.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for lumbosacral strain with degenerative changes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished     fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim for service connection for lumbosacral strain was initially denied in April 1995.  The RO based its denial on a finding that while the service treatment records documented treatment for the lower back, no permanent residual or chronic disability subject to service connection was shown in the service medical records or demonstrated by evidence following service.  Thereafter, in August 2003, the RO reopened and denied the Veteran's claim for service connection for lumbosacral  strain on the merits.  The RO reasoned that the evidence failed to show that the     back disability was incurred in or aggravated by military service.  The Veteran was informed of the decision and of his appellate rights, but did not appeal the decision or submit relevant evidence within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, the April 1995 and August 2003 decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the August 2003 rating decision included     the Veteran's service treatment, VA and private outpatient treatment records, and written statements from the Veteran asserting that he developed a chronic low back disorder in service.  Service treatment records documented multiple instances of complaints and treatment for low back pain from 1981 to 1990.  Also of record were post-service VA and private treatment records. 

The service treatment records showed that in April and May 1981, the Veteran was seen for lumbar strain and was given a temporary profile given.  Clinical treatment notes in May 1986 and November 1986 recorded low back pain with radiculopathy.  The assessment was lumbar myofascitis.  In December 1987, he was seen at the Emergency room for back pain.  He was enrolled in classes for treatment purposes.  June 1990 the Veteran reported occasional backache.  An August 1993 periodic examination contained no complaints or findings of a low back disorder and the Veteran's spine was clinically evaluated as normal.  

Post-service treatment records showed that in February 1996 he was treated for lumbar strain with severe low back pain.  In August 1999 he was seen for back pain.  Examination revealed degenerative joint disease of the lumbar spine.  September 1999 x-rays of the lumbar spine revealed degenerative disc disease at the L5/S1 levels and mild degenerative changes of the lower lumbar spine.  In October 2001, the Veteran was seen for low back pain after bending.  

A VA examination report in July 2003, noted that degenerative changes and joint space narrowing of the lumbar spine with no function residuals.  The examiner opined that the Veteran's back condition could be related to back pain noted in service.  The examiner based the opinion on the fact that the service treatment records contained no documentation of lumbar x-rays having been taken to rule   out a structural deformity.  However, in an addendum a few days later, a different clinician prepared an addendum wherein she stated that in light of the absence of objective evidence of back problems between 1987 and 1996, documentation of   the Veteran's increasing obesity since discharge from the military, and objective evidence of degenerative changes to the lumbar spine that were inconsistent with a 15 or 20 year old injury, it was not at least as likely as not that the Veteran current back problems were related to service.  In support of the opinion, the VA clinician further noted that an August 1993 report of examination made no mention of any subjective complaints of chronic back problems nor did it provide any objective evidence of an abnormal back examination.  The evidence failed to show treatment for the back until 1996 when he was seen in urgent care for low back pain that he noticed upon awakening that morning.  No x-ray studies were done but the physical examination noted tenderness along the L3-L4 spinous processes, with lumbar strain given as the final diagnosis.  The VA clinician further noted that post-service x-rays showed a small degree of degenerative change that would be inconsistent with an injury having occurred between 1981 and 1987.  

The evidence received since the August 2003 rating decision includes a February 2013 private MRI report that showed multilevel degenerative changes of the lumbar spine, and duplicate copies of the Veteran's service treatment records, as well as the Veteran's statements and testimony asserting that his current lumbar spine disability had onset in service.  

The service treatment records submitted are duplicates of those in the Veteran's claims folder and were previously considered by the RO in the August 2003 rating decision.  As such, these records do not constitute new evidence.  The February     2013 MRI report is new as it was not previously of record.  That report includes a handwritten note under the Impression stating "occurred while in the Air Force on hard landing."  It appears the note was written by the physician.  Such evidence must be presumed credible for the purposes of new and material evidence analysis.  As this handwritten note on the medical report relates to the onset of the spine disabilities noted on MRI, it is both new and material, and the claim for service connection for lumbosacral strain is reopened. 


ORDER

The claim for service connection for lumbosacral strain is reopened, and to this extent only the appeal is granted.  


REMAND

Reopening the claim does not end the inquiry.  The claim must now be considered on the merits.  

The Board notes the RO denied the claim due to the absence of new and material evidence.  As such, adjudication of the claim on the merits by the AOJ is required.  

Additionally, as the Veteran was treated in service for back complaints, and currently is shown to have additional lumbar spine diagnoses via MRI, the Board finds an examination with opinion is warranted.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him     for his back disability since 1994.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA lumbar spine examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability arose in service, is a maturation of the back complaints in service, or is otherwise related to service.  The examiner should explain the reasoning for the opinion provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should adjudicate the claim for service connection for a lumbar spine disability on the merits.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


